Title: To Benjamin Franklin from Veuve Morel & fils, 11 November 1778
From: Morel, Veuve Dominique, & fils
To: Franklin, Benjamin


Honorable Sir
Dunkirk 11 9bre 1778.
We Never had the honor of receiving any of your much Esteemed favor nor the advantage to Write you yet We make bold to offer you our most devouted Services in this town. We think We are Entitled to it by those We have already rendered in Behalf of Some of your own Country men When affairs Was Still going on on a peacable footing With England & for that reason the more dangerous for us. We have Experienced it. Capt Cunningham together With his Crew When Kept in goal Mr. W. Hodge When here & the honoble. Silas Deane When in france have been & are Still Sensible of our Zeal for the Good of your Country the advantage of their acquaintance We are Indebted for to M. Grand our good friend at Paris Who Will give you Such an opinion of our house as may be thought Need full M. Bancroft may Equally attest it. We are Sensible affairs at present are to uncertain that We Shoud Expect to do Some Business With america but they may turn out more favorable in future. Cheefly for this place Whose situation Commands à great prospect for Commerce With the united Colonies. by M. Bancrofts Instigation our Son & Brother Benjamin Morel Known at present under the Name of Morel Dufaux has drawn a petition that if found proper he might merit the Confidence of the Congress & be honored With the qualification of their Consul or Agent the Petition Was remitted to Doctor Bancroft Who promissed he Wou’d present it to you. We Begg the favor you Woud take it into Consideration When time to think on it Shall be thought proper one of us had the advantage of Being Introduced to you by Said M Grand but Could not Enjoy the good of your Kind promises as We had the Misfortune of Burying him at Paris. We Begg those promises may reflect upon those Who remaind Very Respectfully honorable Sir Your most humble Servants
Veuve Dque. Morel & FILS.
 
Notation: Morel & fils 11. 9bre. 1778.
